Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 1 of 6




                 EXHIBIT 
                  Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 2 of 6
10/1/2020                                           Aaron Garvey - Partner - Argos IP Advisors | LinkedIn



                                                                                                            Join now   Sign in


            Aaron Garvey




     Aaron Garvey                                                                        Argos IP Advisors
     Partner at Argos IP Advisors
                                                                                         Amherst College
     New York, New York · 341 connections


            Sign in to Connect




     About
     Creating financial solutions designed to deploy, enforce, and protect patent assets.



     Experience
                  Partner
                  Argos IP Advisors
                  Apr 2019 – Present · 1 year 7 months
                  New York, NY
                  Specialists in financial services innovation for patent assets

                  Seeking New Opportunities
                  Macro Portfolio Manager
                  Jan 2017 – Present · 3 years 10 months


https://www.linkedin.com/in/aaron-garvey-625681a4                                                                                1/5


                                                                                                                       Exhibit 9, Page 1
                  Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 3 of 6
10/1/2020                                           Aaron Garvey - Partner - Argos IP Advisors | LinkedIn



                                                                                                            Join now   Sign in


            Aaron Garvey



                  Macro Portfolio Manager
                  Davy Capital
                  2014 – 2014 · less than a year


                  Senior Portfolio Manager
                  Brevan Howard
                  2013 – 2014 · 1 year


                  MKP Capital Management, L.L.C.
                  16 years




                  Senior Portfolio Manager
                  2003 – 2012 · 9 years


                  Portfolio Manager
                  2000 – 2003 · 3 years


                  Associate Portfolio Manager
                  1996 – 2000 · 4 years




     Education
                  Amherst College
                  Bachelor's Degree




     Groups
                  Global Macro Trading

https://www.linkedin.com/in/aaron-garvey-625681a4                                                                                2/5


                                                                                                                       Exhibit 9, Page 2
                  Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 4 of 6
10/1/2020                                           Aaron Garvey - Partner - Argos IP Advisors | LinkedIn



                                                                                                            Join now   Sign in


            Aaron Garvey




            View Aaron’s full profile
            See who you know in common

            Get introduced

            Contact Aaron directly


               Sign in to view full profile




     People also viewed
                  Ryan O'Shea
                  CLO & Structured Credit Portfolio Manager
                  New York, NY

                  Smahane Grimeh
                  Fixed Income Trader
                  New York, NY

                  Amanda Rowe
                  Vice President at J.P. Morgan
                  Newark, DE

                  Brock Strasbourger
                  Head of Strategic Partnerships and Chief of Staff (CEO) at Convene
                  New York, NY

                  Chrissy McGarry
                  Vice President - Chief of Staff at Second Front Systems
                  Detroit Metropolitan Area

                  Steve Landry
                  CIO & Managing Partner at EastBay Capital
                  San Francisco Bay Area

https://www.linkedin.com/in/aaron-garvey-625681a4                                                                                3/5


                                                                                                                       Exhibit 9, Page 3
                  Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 5 of 6
10/1/2020                                           Aaron Garvey - Partner - Argos IP Advisors | LinkedIn



                                                                                                            Join now   Sign in


            Aaron Garvey


                  Real Estate Private Equity Capital Markets at The Praedium Group
                  New York City Metropolitan Area

                  Nate Burstin
                  Portfolio Manager at Biltmore Capital Advisors
                  Boca Raton, FL

                  Andrew Graham
                  Financial Advisor at Capital Strategies, a MassMutual firm
                  Austin, TX

     Show more profiles



     Others named Aaron Garvey
                  Aaron Garvey
                  Associate Professor of Marketing at University of Kentucky
                  Lexington, KY

                  Aaron Moses Garvey
                  Coaching: Sports, Health and Wellbeing
                  West Midlands

                  Aaron Garvey
                  Senior Sales Manager at DEFENDERS
                  Newport, KY

                  Aaron Garvey
                  Technical Consultant
                  Geelong West, VI


     15 others named Aaron Garvey are on LinkedIn


            See others named Aaron Garvey



     Add new skills with these courses
https://www.linkedin.com/in/aaron-garvey-625681a4                                                                                4/5


                                                                                                                       Exhibit 9, Page 4
                  Case 6:20-cv-00465-ADA Document 29-12 Filed 10/02/20 Page 6 of 6
10/1/2020                                           Aaron Garvey - Partner - Argos IP Advisors | LinkedIn



                                                                                                            Join now   Sign in


            Aaron Garvey


                           Finance Foundations: Business Valuation




            See all courses



     Aaron’s public profile badge
     Include this LinkedIn profile on other websites


                     Aaron Garvey
                     Partner at Argos IP Advisors


                Partner at Argos IP Advisors


                Amherst College


            View profile



            View profile badges




                  © 2020                                               About

     Accessibility                                                     User Agreement

     Privacy Policy                                                    Cookie Policy

     Copyright Policy                                                  Brand Policy

     Guest Controls                                                    Community Guidelines

     Language




https://www.linkedin.com/in/aaron-garvey-625681a4                                                                                5/5


                                                                                                                       Exhibit 9, Page 5
